Advisory Action (cont.)
After final amendment submitted with the request will not be treated under AFCP 2.0.
After final amendment submitted with the request will not be treated under AFCP 2.0. The after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program and the after final amendment will be treated under pre-pilot procedure. 
It is proposed that claim 1 be amended to present: A combination comprising: (i) a konnyaku paste and (ii) an alkaline coagulant for konnyaku production, wherein the konnyaku paste and the alkaline coagulant are present separately and independently from each other.
When looking toward the original disclosure for support, there is nothing found that discusses or claims a combination comprising a konnyaku paste and an alkaline coagulant that are present separately and independently from each other. There is no combination that represents a kit comprising konnyaku paste and an alkaline coagulant that are present separately and independent (e.g. packaged separately) of each other or any other combination of ingredients used to make the konnyaku production disclosed, which comprises an alkaline coagulant.
The pending specification is clear that a packaged konnyaku product resulting from processing a konnyaku produced prepared by using an alkaline coagulant (0007), wherein the production method used comprises 4a step of mixing a konnyaku paste with an alkaline coagulant (0009, 0010, 0012, 0013, 0022, 0023, 0024, 0025, Ex. 5).


A combination is not disclosed wherein konnyaku paste and alkaline coagulant ingredients are separately and independent provided in a combination product. At best support is found for a method of making the konnyaku paste wherein the ingredients are mixed together.
See paragraph [0088], for the only use of the term separately, which states: “Separately, 5 g of a konnyaku refined powder (special grade powder) was 
dissolved in 175 g of water at 25°C, and the solution was stirred for 8 minutes. 
10Thereafter, the mixture thus obtained was left at room temperature for 90 minutes, so 
that a konnyaku paste was prepared. The obtained konnyaku paste was mixed with 
an alkaline coagulant as an aqueous solution (sucrose-lime solution) including calcium hydroxide dissolved in the sugar solution. Their mixture was kneaded for 60 seconds, 
and was packaged with a heat-resistant film. The packaged mixture was heated at15 80°C for 30 minutes, and, thereafter, was left overnight, so that a konnyaku was 
obtained. As the alkaline coagulant, using granulated sugar and a lime (calcium hydroxide: manufactured by Inoue Calcium Corporation, trade name: "Kontaro"), aqueous solutions having various concentrations of sugar and calcium hydroxide shown in Table 1 were prepared, and these alkaline coagulants were individually used.20 
    PNG
    media_image1.png
    320
    522
    media_image1.png
    Greyscale
”.

No use of the term “independently” is disclosed, and the term “separately” is only disclosed in relation to “Separately 5 g of a konnyaku refined powder (special grade powder) was dissolved in 175 g of water at 25°C, and the solution was stirred for 8 minutes. Therefore the claim of: “A combination comprising: (i) a konnyaku paste and (ii) an alkaline coagulant for konnyaku production, wherein the konnyaku paste and the alkaline coagulant are present separately and independently from each other”, is new matter.
Case in point, since new matter items are normally considered under normal after-final practice and the AFCP 2.0 guidelines are clear that if the amendment would have been considered under normal after-final practice, they will be treated under normal after-final practice.

Response to Remarks
It is asserted, that proposed claim 1 has been amended to further improve its clarity. Support for the amendments also can be found in the specification, for example, paragraphs [0018] and [0062] of the published application. Claim 5 was previously canceled. No new matter has been added. 
Applicant respectfully submits that entry of the amendments, after final, is proper, at least because they place the application either in condition for allowance or in better form for appeal. See M.P.E.P. § 714.12. Upon entry of the Amendment, claims 1-4 and 6-23 will be all the claims pending in the present application. 


In response, paragraphs [0018] and [0062] of the published application do not disclose a combination comprising: (i) a konnyaku paste and (ii) an alkaline coagulant for konnyaku production, wherein the konnyaku paste and the alkaline coagulant are present separately and independently from each other, therefore tis is new matter, as discussed in detail above. Further, original claim 5 was toward sucrose being in the granulated form, whioch also does not present the new matter “wherein the konnyaku paste and the alkaline coagulant are present separately and independently from each other”.

It is asserted, that all claims were objected to for informalities. Applicant respectfully submits that the claims as amended do not contain informalities. 
In the Amendment, claim 1, from which claims 2-4 and 6 depend, has been amended to separate the recited elements by a line indentation. Accordingly, withdrawal of the objection is respectfully requested. 
In response, it is agreed, that the claim format proposed does not contain objectable informalities.

It is asserted, that Claims 1-4 and 6 were rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Applicant respectfully submits that the claims as amended are not indefinite because in the proposed amendment to claim 1, from which claims 2-4 and 6 depend, has been amended to specify that the konnyaku paste and the alkaline 
In response, since said proposed amendment is new matter, this proposed claims are not entered.

It is asserted, that Claims 3 and 6 were rejected under 35 U.S.C. § 112(d) as allegedly being of improper dependent form. Applicant respectfully traverses the rejection for the following reasons. As noted above, claim 1, from which claims 3 and 6 depend, has been amended to specify that the konnyaku paste and the alkaline coagulant are present separately and independently from each other. As such, the features regarding the alkaline coagulant recited in claims 3 and 6 are proper. Accordingly, withdrawal of the rejection is respectfully requested. 
In response, since said proposed amendment is new matter, this proposed claims are not entered.

It is asserted, that Applicant respectfully traverses the rejections for the following reasons. The Office Action alleged that: Gallardo teaches that the dry ingredients are combined with from 1 to 80 wt% water (00240) and mixed by shearing them in a step of extrusion for 5 to 240 seconds, to form a viscous liquid (00241), wherein the 
composition is in the form of a liquid (0059). Applicant wishes to point out that "a liquid" is not the same as "a solution." One of ordinary skill in the art understands that "a liquid" is one of the four fundamental states of matter (the others being solid, gas, and plasma) and is a substance that is flowing, and keeping no shape, while "a solution" is a /liquid/solution. That is, "a liquid" is not necessarily homogeneous while "a solution" is. Further, "a solution" may be a liquid, gas or solid. It is clear that the terms "liquid" and "solution" are not interchangeable. 
In the present case, Gallardo specifically defines the term "liquid composition" to refer to "compositions in ready-to-consume liquid form or concentrated liquid form" (paragraph [0057], emphasis added). There are no requirements or description that any components be dissolved in water. Gallardo also provides embodiments where "the nutritional ingredients may be premixed with water to form a thick emulsion, which is then fed into the extruder hopper in the form of a viscous liquid or sludge" (paragraph [0240], emphasis added). Clearly, Gallardo uses the term "liquid" in the similar manner as "an emulsion" and "a sludge," both of which are non- homogeneous, to refer to a state of matter but not to be associated with solubility of components. 
On the other hand, Gallardo describes in paragraph [0060] that "the powder can be 
completely dissolved, partially dissolved, mixed, suspended or any combination thereof, prior to use. The formula may be completely homogeneous or partially homogeneous, and may be a solution, a homogeneous suspension, an emulsion, a homogeneous dispersion, or any combination thereof' (emphasis added). Here, Gallardo distinguishes a solution, a homogeneous suspension, an emulsion, and a homogeneous dispersion, all of which may constitute "liquids," depending on the solubility of components in the formula. 
As the Office Action noted, Gallardo discloses preparing a nutritional composition by combining "a dry feed or powder premix" (i.e., dry ingredients) with water (paragraph 
In response, as admitted, Gallardo’s includes that the nutritional food made is in the form of liquids (0047), that are completely homogeneous solutions (0060, 0064), by a step of homogenization (00229, 00235).  This means that there is a uniform liquid structure throughout, which encompasses that the mixture is free of solids, including being free of a calcium hydroxide solid. Therefore the claimed combination indeed comprises  a combination comprising an alkaline solution.

It is asserted, that as described in paragraph [0007] of the specification of the present application, an object of the present application is to provide a konnyaku product in which the scum causing the smell and unpleasant taste due to the solid calcium hydroxide remaining in the konnyaku product is effectively reduced, and that does not require a pretreatment for removing them; a production method therefor; and an alkaline coagulant suitable for the production of such a konnyaku. For the purpose, the present application uses an alkaline coagulant in which a necessary amount of calcium hydroxide as an alkaline component for coagulation is dissolved in the coexistence with sugar and in which the solid component of calcium hydroxide is not contained, it is possible to obtain a konnyaku product in which the scum causing the smell and unpleasant taste due to the solid calcium hydroxide remaining in the konnyaku product is effectively reduced (paragraph [0010] of the specification). These effects are also demonstrated in the examples described in the specification of the present application (Table 2). 

In response, MPEP 2144.IV is clear that “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”, therefore this argument is not persuasive.

It is asserted, that Claim 1 of the present application specifies that the alkaline coagulant in a solution state (without the solid component of calcium hydroxide) existing independently from the konnyaku paste. Claim 1 also recites that the combination is free of a solid component of calcium hydroxide. 
Gallardo does not disclose or suggest the above noted effects which can be achieved in the presently claimed invention. 
Chawla does not rectify the above noted deficiencies of Gallardo. As such, the proposed combination of the cited references still would not lead to the presently claimed invention. 
In view of the foregoing, Applicant respectfully submits that claim 1 is patentable over the cited references. Claims 2-4 and 6 depend from claim 1 directly and thus are patentable at least by virtue of their dependency. Accordingly, withdrawal of the rejections is respectfully requested. 
In response, the proposed amendments have not been entered because they present New Matter, and therefore Applicant’s arguments drawn towards the present amendment have not been considered on the merits

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793